Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                October 13, 2016

The Court of Appeals hereby passes the following order:

A17D0092. ROBERTO TELLES BAEZ v. THE STATE.

      Roberto Baez seeks discretionary review of the trial court’s order denying his
post-conviction motion for the production of the minutes of the grand jury
proceedings that led to his indictment and conviction for armed robbery. The State
has moved to dismiss Baez’s application for failure to comply with the interlocutory
appeal requirements.
      Because the order Baez seeks to appeal is a final order, the State’s motion to
dismiss is DENIED. See OCGA § 5-6-34 (a) (1). Upon review of the merits of
Baez’s application for discretionary review, it also is DENIED.

                                      Court of Appeals of the State of Georgia
                                                                           10/13/2016
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.